        Case 6:12-cr-00008-DLC Document 294 Filed 01/13/21 Page 1 of 4



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION


 UNITED STATES OF AMERICA,                                  CR 12–08–H–DLC

                       Plaintiff,

         vs.                                                       ORDER

 CHRISTOPHER WAYNE WILLIAMS,

                       Defendant.


       Before the Court is Defendant Christopher Wayne Williams’ Motion for

Early Termination of Supervision. (Doc. 290.) The Government opposes the

motion. (Doc. 293.) Williams’ probation officer does not support terminating his

supervision. (Doc. 290 at 2.) Williams has now served approximately 42 months

of his five-year term of supervision, which makes him just over two-thirds of the

way through. (Doc. 291 at 2–3.) For the reasons explained, the Court denies the

motion subject to renewal.

       A court may “terminate a term of supervised release . . . at any time after the

expiration of one year of supervised release . . . if it is satisfied that such action is

warranted by the conduct of the defendant released and the interest of justice.” 18

U.S.C. § 3583(e)(1). In determining whether to terminate a term of supervised



                                             1
        Case 6:12-cr-00008-DLC Document 294 Filed 01/13/21 Page 2 of 4




release, courts consider the factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C.

§ 3564. These factors include:

      (1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) deterrence; (3) protection of the
      public; (4) the need to provide the defendant with educational,
      vocational training, medical care or other rehabilitation; (5) the
      sentence and sentencing range established for the category of
      defendant; (6) any pertinent policy statement by the Sentencing
      Commission; (7) the need to avoid unwarranted sentence disparities
      among defendants with similar records who have been found guilty of
      similar conduct; and (8) the need to provide restitution to any victims
      of the offense.

United States v. Smith, 219 F. App’x 666, 667 (9th Cir. 2007) (unpublished).

      Williams argues that early termination is appropriate because of his positive

progress on supervision and his contributions to his community. (Doc. 291 at 4.)

Williams acknowledges his early struggle with non-compliance but asserts that his

more recent stretch of compliant behavior demonstrates that he has been deterred

from future criminal behavior. (Id. at 5.)

      The Government primarily opposes the motion based on Williams’ five

instances of non-compliance and disagrees with Williams’ characterization that

this conduct remains in the past. (See Doc. 293 at 3–4.)

      No one disputes that Williams’ initially struggled on supervision—the most

flagrant violation of which occurred on June 23, 2019 when he was arrested for a

DUI. (Doc. 293.) He also failed to report for a drug test within his first year. (Id.)

                                             2
        Case 6:12-cr-00008-DLC Document 294 Filed 01/13/21 Page 3 of 4



Following his DUI, Williams’ next violation occurred on December 6, 2019, when

he tested positive for a cocaine metabolite. (Id.) Williams adamantly disputes

using cocaine and instead attributes his positive test to drinking a tea containing

coca leaves during a sweat lodge. (Id.) The Court notes that Williams’ PSR does

not document a history of cocaine use, so this explanation is reasonable.

Nevertheless, Williams was warned to be careful about what he consumed. (Id.)

Since this instance, Williams has had two additional run-ins within the last year

alone. On February 24, 2020, he failed to report for a drug test. (Id.) Then, on

December 15, 2020, he tested positive for alcohol use—which he again denies and

chalks up to drinking a kombucha. (Id.)

      Regardless of the veracity of his kombucha claim, Williams’ two failure-to-

appear violations and DUI are a significant demonstration of non-compliance in

and of themselves. This conduct concerns the Court as it considers the

appropriateness of granting early termination. That said, the Court also notes the

glowing character references submitted with Williams’ motion.

      Williams’ employer, Paul Holdorf, considers him to be a man of “honesty

and integrity.” (Doc. 291-1 at 1.) Shortly after being hired as a carpenter,

Williams was promoted to an Assistant Manager where his talent for leadership

and conflict resolution was recognized by all. (Id.) It is clear that Williams has

become an invaluable asset to his company. (See Doc. 291-2.) Kelly Walunis,

                                          3
        Case 6:12-cr-00008-DLC Document 294 Filed 01/13/21 Page 4 of 4



Williams’ housemate and friend, describes the positive influence he has brought

into her life and the life of her 15-year old daughter. (Doc. 291-3 at 1.) The

positive impact that Williams has had on his close friends and community is not

lost on the Court.

      After taking a holistic view of the “conduct of the [D]efendant,” the Court

concludes that early termination is not appropriate at this time given Williams’

early struggle on supervision and his more recent instances. That said, the Court

encourages Williams to file another motion in six months’ time. If Williams can

maintain a clean track record and not incur any additional violations for six

months, the Court believes that early termination would be appropriate.

      Accordingly, IT IS ORDERED that Williams’ Motion (Doc. 290) is

DENIED subject to renewal in six months.

      DATED this 13th day of January, 2021.




                                          4
